Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 26 November 1775
From: Baldwin, Loammi
To: Washington, George



May it please your Excellency
Chelsea [Mass.] novr 26Sunday morng [1775]

One of the General Courts Committee who left Point Shirley last Evening Informed me that the officers in Boston (in particular the Admiral) was under great Concern about a Brigg from England Laden with all sorts of Ordinance Stores who were Informed that She was taken & caried in to Plimouth at which news the Admiral Said if so we are Undone, in the presence of an Officer or officers who told the Gentlemen now a[t] point Shirley, I understand that She can not make any defence[.] If it could be ordered so that some of our Privateers could come across & bring her in to us it would give us great advantages over them this Winter as their chief dependanc seems placed on her Cargo.
The people that came out of Boston now at the Point are in a

most Shocking Condition yesterday in the afternoon there was one dead and another Just Dieing upon the Beach Sevral other very Sick no bread believe that they have had some of pulling Point Sheep killed & carved them.
I take it, by your Excellencys not writing Yesterday that I am to let the people come of from Point Shirly & pass where they Please[.] The committee Say there is an Act of the General Court against any more of the Inhabitants of Boston coming out & therefor they are not free in providing for them. I am not Obdurate Enough to Confine them on the Point where they must Perish with hunger & Cold unless I have it in Command from your Excellency[.] I am informed that there is now three Gentlemen at the Point that came out of Boston who are under very large Bonds to Return to Boston again they give an account of ⟨illegible⟩ in Boston of one Marston from Marblehead who gave to Genl How an account that our Army was almost Broak up on account of the Soldier not being paid and that in three weeks time the Soldiers were determined to leave their Posts and go to ther Respective homes that Provisions were Excessive Scarce & dear—flour at 24/ Strling Pr hundwt & upon the Rise that there was little or no ammunities in the Camp that the American Army would become an Easy pray to them in three weeks or a months time this Insusurrant Miscreant got into Boston about 3 days ago. This from your Excy most Obd. & Vry H. Sv.

L.B. L[ieutenant] C[olonel]

